Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		The response dated 7/22/2020 is acknowledged and entered into record. Claims 24-36 are currently pending in the instant application.

Election/Restriction
3.		Applicant’s election without traverse of Group I, (claims 24-29), in the reply filed on 22 July 2020 is acknowledged. 
4.		Claims 30-36, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 July 2020.
5.		The requirement is still deemed proper and is therefore made FINAL.
6.		Claims 24-29, drawn to a long-lived human Atoh1 variant polypeptide, are under examination in the instant application.

Claim Rejections - 35 USC § 102
7.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
8.		Claims 24, 26 and 28 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Result ID H3A972_LATCH, 4/18/2012 (Appendix A).

10.		The reference teaches an Atoh1 sequence having cysteine (C) corresponding to 334 amino acid of instant SEQ ID NO: 1 (see Appendix A showing SCORE alignment with ‘C’ highlighted). The reference therefore, anticipates the instant peptide of claims 24, 26 and 28.

11.		Claims 24, 26 and 27 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Forget et al (Dev Cell 29: 649-661, 6/23/2014) (IDS).
12.		Claim 27 recites the mutations. 
13.		Forget et al teach Atoh1 overexpression in human embryonic kidney cells (HEK293T), and further teach mutation of serine to alanine in different regions of mouse Atoh1 including S328A (page 650, col 2, para 1; Figure 1C; page 660, col 1, para 1), wherein the mutant exhibits an increased half-life as compared to wild-type Atoh1 (Figures 1C, D).  Figure 1B of the reference teaches alignment of mouse and human Atoh1 in the bHLH region, showing a 100% homology in said region with the instantly claimed serine residues. It is noted that S328 as shown in Figure 1B corresponds to instant S331, i.e. the mutation of S328A (of the reference) corresponds to the instant S3331A. The reference does not teach the sequence of human Atoh1 of instant SEQ ID NO: 1. However, since Forget et al use mouse Atoh1, it would inherently be a variant polypeptide of the human SEQ ID NO: 1, wherein mouse Atoh1 (sequence version 1, dated 2/1/1996) has a 87.3% overall sequence match with instant SEQ ID NO: 1 (see Appendix B). It is noted that the instant specification teaches that a variant 

Claim Rejections - 35 USC § 103
14.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.		Claims 24-27, are rejected under AIA  35 U.S.C. 103 as being unpatentable over Forget et al (6/23/2014), in view of Edge et al (WO 2008076556, 6/26/2008) (IDS).
16.		Claim 25 recites that the polypeptide is at least 95% identical to SEQ ID NO: 1.
17.		The teachings of Forget et al are set forth above. Forget et al do not teach that the variant polypeptide is at least 95% identical to SEQ ID NO: 1.
18.		Edge et al teach an amino acid sequence from human Atoh1 of SEQ ID NO: 2 (page 13), which has a 100% query match and a 99.2% local similarity to instant SEQ ID NO: 1 (see Appendix C). 
19. 		Forget et al. or Edge et al., do not disclose a variant human polypeptide as instantly claimed. However, mice, rats and humans are all mammals and absent evidence to the contrary, adding mutations in a mouse or a human Atoh1 peptide would be obvious to one skilled in the art in view of Forget et al and Edge et al.  Furthermore, in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)).  Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including unpreferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)).
20. 		 It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mouse Atoh1 peptide having a mutation of S328A as taught by Forget et al by including one or more mutations in the human Atoh 1 polypeptide of Edge et al. The person of ordinary skill would have been motivated to add mutations in the phosphorylated serine to alanine in the human Atoh1 sequence as this would increase the half-life of Atoh1, and hence would be important for the “stability and function” of Atoh1 (Forget et al, page 650). The person of ordinary skill would have expected success because the introduction of point mutations in polypeptides for preventing degradation, was a subject of investigation before the effective filing date of the instant invention. 
21.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

Claim Objection
22.		Claim 29, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
23.   	No claims are allowed.		
29.			24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Park et al, (Biochem Biophys Res Comm 308: 184-190, 2003)
atonal gene of the Drosophila, wherein zath3 has 96% identity to human bHLH domain (Abstract; page 185, Results and discussion, para 1; Fig. 1). The Zath3 sequence of the reference has a leucine (L), glutamic acid (E) and proline (P) corresponding to amino acid residues 328, 331 and 334 of instant SEQ ID NO: 1 (see Appendix D showing SCORE alignment).

25.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571) 272-9037. The examiner can normally be reached on Monday through Friday, 9:00 a.m. to 5:00 p.m.
26.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
27.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
16 March 2021

                                                                                                                                                                                                    /DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644